Citation Nr: 0635650	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to accrued benefits.

3. Whether the veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service with the Philippine Commonwealth 
Army from November 1941 to May 1942 and recognized guerrilla 
service from January 1943 to August 1943 and from March 1945 
to August 1945.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
denial letter and rating decision by the Manila RO.  In 
November 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket due to her advanced 
age.


FINDINGS OF FACT

1. The veteran died in May 2003; the immediate cause of his 
death was cardiac arrest; the antecedent cause was acute 
myocardial infarction; the underlying cause was coronary 
artery disease; and senility, Alzheimer type was also listed 
on his death certificate as a significant condition that 
contributed to his death.

2. A cardiovascular disease was not manifested in service; 
cardiovascular disease was not manifested in the first 
postservice year; and the veteran's death-causing diseases 
are not shown to have been related to service.

3. The veteran's service-connected disability of residuals of 
gunshot wound, left shoulder is not shown to have contributed 
to cause his death.

4. The veteran did not have a claim pending with VA when he 
died.

5. The veteran's certified military service was all either 
with a recognized guerrilla unit or with the regular 
Philippine army.


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2006).

2. The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.1000 (2006).

3. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA death pension benefits is not met.  38 U.S.C.A. §§ 107, 
1541 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.40, 3.41 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of her claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2003 letter explained the 
evidence necessary to substantiate her claims, the evidence 
VA was responsible for providing, and the evidence she was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claims.  
Nevertheless, the Board finds that she has essentially been 
notified of the need to provide such evidence, since the June 
2003 letter informed her that additional information or 
evidence was needed to support her claims, and asked her to 
send the information or evidence to the RO.  Thus, she has 
been adequately informed of the need to submit relevant 
evidence in her possession, has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

While the appellant was not advised of the criteria governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as effective date criteria have no 
significance unless the claims are allowed, and the decision 
below does not do so.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA opinion in October 2004.  The 
appellant has not identified any evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.



B.	Factual Background

The veteran's service medical records contain no mention of 
complaints, findings, treatment, or diagnosis relating to 
cardiovascular disease, to include coronary artery disease or 
acute myocardial infarction.  

In November 1954, the service department certified the 
veteran served with the Philippine Commonwealth Army from 
November 1941 to May 1942 and had recognized guerrilla 
service from January 1943 to August 1943 and from March 1945 
to August 1945.

In an April 1951 rating decision the RO granted service 
connection for residuals of a left shoulder gunshot wound, 
rated 20 percent.  An August 1968 rating decision increased 
the rating of this disability to 60 percent. 

September to November 2002 treatment records from Dr. R. E. 
E. provide diagnoses of basal pneumonia, congestive heart 
failure, paronychiae, otitis media, and senile 
dementia/Alzheimer's disease.  These records note the veteran 
was in the advanced stages of senility and could not maintain 
his own personal hygiene, needed to be fed, and aided getting 
into and out of bed; his left upper extremity could not be 
extended forward or internally rotated and "hampered further 
his capacity to move and care for himself." 

In February 2003, the veteran's daughter indicated that the 
veteran's condition had worsened, but did not specify what 
condition had worsened and whether she was filing a new 
service connection claim or an increase for his service-
connected disability.  In March 2003, the RO asked for 
clarification of this letter; however, the RO did not receive 
a response.

The veteran died in May 2003.  His death certificate lists 
the immediate cause of death as cardiac arrest.  The 
antecedent cause was acute myocardial infarction, which 
manifested two hours before his death.  The underlying cause 
was coronary artery disease, which was present for two years 
prior to his death.  His death certificate also lists 
senility, Alzheimer type as another significant condition 
that contributed to his death.

A statement from Dr. R. E. E. offers his conclusion that the 
cause of the veteran's death was cardiac arrest.  He noted 
that past medical history showed the veteran had been 
bedridden due to immobility and physical inactivity: "The 
disability set in gradually since 1992 as a result of 
contracture of the shoulder and elbow joint due to gunshot 
wound sustained during the 2nd World War.  The shoulder joint 
cannot be extended forward nor internally rotated.  Most of 
the time the patient is on [the] bed [and] moves around in a 
wheelchair assisted.  The limitation of physical activities 
and dependency of outside support cause the gradual atrophy 
of the musculature of the lower extremities progressing to 
reduction of muscle mass, weakness and inability to walk."  
Dr. R. E. E. also noted that the risk factors of being a male 
over the age of 65, hypertension, and an unspecified genetic 
factor "exacted a toll on his heart."

A July 2004 Medical Certificate from Dr. R. E. E. states that 
the veteran's coronary artery disease "was acquired after he 
was totally disabled physically as a consequence of 
contracture of the muscles of the left shoulder and elbow 
joints[,] a complication of an old healed gunshot wound of 
the left shoulder sustained during the 2nd World War."  He 
further notes that the gunshot wound developed into post-
traumatic arthropathy and that as a result his physical 
activities had been limited since 1992.  Because of his 
physical "incapacitation and immobility" his lower 
extremity muscles atrophied and he became bedridden and 
depended solely on the support of others for his basic 
personal needs.  He concludes that hypertension set in at 
this point and that "[t]he disabling effects of the gunshot 
wound suffered by the veteran during the 2nd World War 
contributed immensely to the development of Coronary Artery 
Disease that le[d] to his death."

An October 2004 VA opinion provides the following conclusion:

The veteran's coronary artery disease which 
caused his demise is not caused by or a result of 
his [service-connected] gunshot wound injuries to 
[the] left upper extremity.  The injury is 
limited to the upper extremities[,] does not make 
him sedentary and cannot prevent him from 
walking.  There is no etiological/ 
pathophysiologic relationship between an injury 
to the upper extremity and the development of 
coronary artery disease. 

The examiner reviewed the veteran's claims file and noted her 
opinion was based upon observation, clinical practice, and 
literature review.  

C.	Legal Criteria and Analysis

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that the coronary 
artery disease and acute myocardial infarction that caused 
the veteran's death was manifested in service or in his first 
postservice year; in fact, the veteran's death certificate 
notes that coronary artery disease was first diagnosed in 
2001 and myocardial infarction first manifested two hours 
prior to the veteran's death.  Consequently, service 
connection for the cause of his death on the basis that the 
disease that was the primary cause of death became manifested 
in service, and persisted (or on a presumptive basis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309) is not warranted.

Additionally, the evidence does not show (nor has it been 
alleged) that the contributing cause of death of 
senility/Alzheimer type was incurred in or aggravated by the 
veteran's service.

The appellant alleges that the coronary artery disease that 
ultimately caused the veteran's death resulted from service-
connected residuals of a gunshot wound to his left shoulder.  
The record contains opinions from Dr. R. E. E. that support 
this claim and an October 2004 VA opinion that is against 
this claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Statements from Dr. R. E. E. conclude that residuals of the 
gunshot wound to the veteran's left shoulder caused him to 
have difficulty performing functions with that arm, resulting 
in him becoming physically incapacitated, causing the muscles 
in his lower extremities to atrophy, making him bedridden, 
and eventually causing hypertension and coronary artery 
disease.  Dr. R. E. E. does not provide a rationale for his 
opinion and it appears to be based on history provided by the 
veteran and his family, as Dr. R. E. E. only began treating 
the veteran in September 2002.  He did not review the 
veteran's claims file.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Here, Dr. 
R. E. E.'s opinion appears to contradict clinical date he has 
provided, as his September to November 2002 treatment records 
note the veteran's senility was the main reason why he needed 
aid in his activities of daily living and that the problems 
with his left upper extremity "hampered further" his 
ability to care for himself.  Additionally, he noted in one 
of his opinions that the veteran's age, gender, hypertension, 
and an unspecified genetic factor had all "exacted a toll on 
his heart."  Dr. R. E. E. does not explain why he finds that 
the gunshot wound residuals led to the veteran's death 
causing coronary artery disease when he has listed several 
other factors that also could have contributed to the 
disease.  

In contrast, the VA doctor who provided the October 2004 
opinion reviewed the veteran's claims file and relevant 
medical literature before concluding that a gunshot wound 
limited to the left upper extremity would not have made the 
veteran sedentary and that there is no etiological 
pathophysiologic relationship between the injury to the upper 
extremity and coronary artery disease.   

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the October 2004 VA opinion must 
be given the greatest probative weight, as it is based on a 
review of the veteran's claims file and medical literature; 
couched in terms of greater certainty; is supported by 
clinical data; and does not provide information that is 
contradictory to the conclusion.  Hence, the preponderance of 
the evidence is against the appellant's claim and it must be 
denied.

Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which that individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  There is no basis for an accrued benefits 
claim, unless the individual from whom the accrued benefits 
claim derives had a claim for VA benefits pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  At the time the veteran died in May 2003, he did not 
have a claim pending with VA.  While it appears the veteran's 
daughter tried to file a claim on his behalf in February 
2003, it was not clear what benefit she was seeking and a 
formal claim was never filed; thus, there was no pending 
claim for benefits at the time of the veteran's death.  As 
this is a threshold legal criteria for establishing 
entitlement to accrued benefits, the appellant's claim must 
be denied because of the absence of legal merit.

Eligibility for Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service prior to July 1, 
1946 in the organized military forces of the Government of 
the Commonwealth of the Philippines in the service of the 
Armed Forces of the United States (including recognized 
guerilla service) is qualifying service for compensation, 
dependency, indemnity compensation, and burial allowance.  
However, it is not qualifying service for nonservice-
connected death pension benefits to a deceased veteran's 
spouse.  38 U.S.C.A. §§ 107; 38 C.F.R. §§ 3.40, 3.41.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U. S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

It is neither shown nor alleged that the veteran had any 
additional active service other than what was certified by 
the Service department in November 1954. This certification 
established that the veteran only had recognized guerrilla 
and Philippine army service.  As mentioned above, such 
service is not qualifying for nonservice-connected death 
pension benefits.  The appellant has provided no evidence 
that would warrant a request for re-certification of service.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Since the 
law is dispositive on this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


